                        Case 5:21-cv-00539-HE Document 12 Filed 06/29/21 Page 1 of 2

                                  IN THE UNITED STATES DISTRICT COURT FOR THE
                                         WESTERN DISTRICT OF OKLAHOMA

        KYLEE MCLAUGHLIN                                      )
                                                              )
                                                              )
                                                              )
                                     Plaintiff(s),            )
                                                              )
          v.                                                  )        Case No. CIV-21-0539
        THE BOARD OF REGENTS OF THE                           )
        UNIVERSITY OF OKLAHOMA,                               )
        LINDSEY GRAY-WALTON, and                              )
        KYLE WALTON
                                                              )
                                     Defendant(s)             )

                                             ENTRY OF APPEARANCE

          To the Clerk of this court and all parties of record:

                    Enter my appearance as counsel in this case for:
         Defendant                  , The Board of Regents of the University of Oklahoma                  .
          (Plaintiff/Defendant)                      (Name of Party)


               I certify that I am admitted to practice in this court and am registered to file
          documents electronically with this court.


                                            s/ Lexie P. Norwood                          06/29/2021
                                            Signature                                          Date

                                             Lexie P. Norwood
                                            Print Name

                                            The University of Oklahoma
Criminal Cases Only:                        Firm

       Retained or USA                      660 Parrington Oval, Suite 213
                                            Address
       CJA Appointment
                                            Norman                           OK                 73019
                                            City                             State             Zip Code
       Federal Public Defender
                                            405-325-4124
       Pro Bono                             Telephone

                                             lexie.norwood@ou.edu
       CJA Training Panel
                                            Internet E-mail Address




    REVISED 05/14/18
           Case 5:21-cv-00539-HE Document 12 Filed 06/29/21 Page 2 of 2




                                         Certificate of Service
         ✔ I hereby certify that on June 29, 2021
        ____                                                      , I electronically transmitted the attached

document to the Clerk of Court using the Electronic Case Filing System for filing. Based on the records

currently on file in this case, the Clerk of Court will transmit a Notice of Electronic Filing to those

registered participants of the ECF System.




        _____ I hereby certify that on                            , I filed the attached document with the

Clerk of the Court and served the attached document by

on the following, who are not registered participants of the ECF System:




                                                          Lexie P. Norwood
                                                       V
                                                       s/ Attorney Name
